Atkinson, J.
1. The Citizens Bank of Union City brought an action on promissory notes against C. J. Jeans. The defendant filed an answer, which the plaintiff moved to strike on the ground that it set forth no defense at law or in equity. This demurrer was overruled, and the plaintiff duly had exceptions pendente lite, assigning error on such ruling, certified and filed as a part of the record. On final trial the court directed a verdict in favor of the plaintiff, and the defendant excep.ted by direct bill of exceptions The plaintiff duly filed a cross-bill assigning error upon the exceptions pendente lite. It appears from an examination of the record on file in this court, in the case of Moreland v. Walker, 143 Ga. 705 (85 S. E. 831), that the defendant at bar and others brought an action against Walker et al., in which a recovery was sought against the defendants on the same allegations of fact as were set forth as a defense in the case at bar; and the judgment of the trial court in that case sustaining a general demurrer to the petition was affirmed. It follows that the judgment overruling the motion to strike the defendant’s answer must be reversed.
2. The motion to dismiss the cross-bill of exceptions is without merit; The case differs materially on its facts from that of Funk v. Browne & *805Leacy, 145 Ga. 828 (90 S. E. 64), which was mainly relied on in support of the motion to dismiss the cross-bill.
May 16, 1917.
Complaint. Before Judge Smith. DeKalb superior court. February 9, 1916.
J. A. Dmlce, J. H. Longino, and J. F. Golightly, for Jeans.
Claude. G. Smith and W. H. Burwell, contra.

Judgment on cross-bill of exceptions reversed. Main bill of exceptions dismissed


All the Justices concur.